     Case 3:19-cv-02193-JAH-MDD Document 5 Filed 04/21/20 PageID.50 Page 1 of 2


1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DIONICIO SOLORIO,                                   Case No. 3:19-cv-02193-JAH-MDD
     CDCR #AN-6346,
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION PURSUANT
                          vs.                            TO 28 U.S.C. § 1915(e)(2) AND
14
                                                         § 1915A(b) AND FOR FAILING
15                                                       TO PROSECUTE IN COMPLIANCE
     C/O JOHN DOE (1), Correctional Officer;             WITH COURT ORDER
16   C/O JOHN DOE (2), Correctional Officer;             REQUIRING AMENDMENT
17   W.L. MONTGOMERY, Warden,
18                                   Defendants.

19
20          Plaintiff Dionicio Solorio, while incarcerated at Calipatria State Prison (“CAL”),
21   and proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 (“Compl.”)
22   on November 18, 2019, alleging that two unidentified CAL Correctional Officers used
23   unreasonable force when breaking up a 2016 fight between two of his fellow inmates, and
24   that Warden Montgomery failed to adequately train those Officers. See Compl., ECF No.
25   1, at 3-5.
26   I.     Procedural History
27          On January 21, 2020, the Court granted Solorio’s Motion to Proceed In Forma
28   Pauperis (“IFP”), but dismissed his Complaint for failing to state claim pursuant to 28
                                                     1
                                                                              3:19-cv-02193-JAH-MDD
     Case 3:19-cv-02193-JAH-MDD Document 5 Filed 04/21/20 PageID.51 Page 2 of 2


1    U.S.C. § 1915(e)(2) and § 1915A(b). See ECF No. 4. Solorio was notified of his pleading
2    deficiencies, and he was granted 45 days leave to file an Amended Complaint that fixed
3    them, if he could. Id. at 4-7. Solorio was also warned his failure to amend would result in
4    the dismissal of his case. Id. at 8-9 (citing Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir.
5    2005) (“If a plaintiff does not take advantage of the opportunity to fix his complaint, a
6    district court may convert the dismissal of the complaint into a dismissal of the entire
7    action.”)).
8          Solorio’s Amended Complaint was due on or before March 6, 2020, and three
9    months have passed since the Court issued its January 21, 2020 Order. But to date, Solorio
10   has failed to file an Amended Complaint, and has not requested an extension of time in
11   which to do so. “The failure of the plaintiff eventually to respond to the court’s ultimatum–
12   either by amending the complaint or by indicating to the court that [he] will not do so–is
13   properly met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin Park, 356
14   F.3d 1058, 1065 (9th Cir. 2004).
15   II.   Conclusion and Order
16         Accordingly, the Court DISMISSES this civil action in its entirety based on
17   Solorio’s failure to state a claim upon which § 1983 relief can be granted pursuant to 28
18   U.S.C. § 1915(e)(2)(B) and § 1915A(b), and his failure to prosecute pursuant to Fed. R.
19   Civ. P. 41(b) in compliance with the Court’s January 21, 2020 Order. The Clerk is
20   DIRECTED to enter a final judgment of dismissal and to close the file.
21         IT IS SO ORDERED.
22
23   Dated: April 20, 2020                  ______________________________________
24                                          Hon. John A. Houston
                                            United States District Judge
25
26
27
28
                                                   2
                                                                              3:19-cv-02193-JAH-MDD
